DETAILED ACTION

Status of Claims
•    The following is a non-final, first office action in response to the communication filed 07/19/2019.
•    Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
	Information Disclosure Statements received 08/22/2019, 08/18/2020, 11/25/2010, and 12/07/2020 have been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-6 are directed to a process, claims 7-12 are directed to a system, and claims Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
identifying a plurality of assets within a complex asset environment;  
obtaining information regarding a configuration of the plurality of assets within the complex asset environment;  
generating a candidate configuration of a second plurality of assets within the complex asset environment;  
comparing the configuration of the plurality of assets with the candidate configuration of the second plurality of assets within the complex asset environment; and,  
performing the sales facilitation operation, the sales facilitation operation indicating a replacement option for a configuration of assets within the complex asset environment based upon the comparing.
The above limitations recite the concept of identifying a replacement asset for sales facilitation. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Independent claims 7 and 13 recites similar limitations as claim 1 and, as such, fall within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 7, and 13 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, with respect to claim 7, the recitation of various additional elements within the claim are acknowledged, such as a system, a processor, a data bus, a medium, and a computer.  Independent claim 13 recites similar additional elements including a medium and a computer.  Alice, claims 1, 7, and 13 merely recite a commonplace business method (i.e., identifying a replacement asset for sales facilitation) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 7, and 13 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 7, and 13 specifying that the abstract idea of identifying a replacement asset for sales facilitation is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 7, and 13 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 7, and 13 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 7, and 13 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 7, and 13 specifying that the abstract idea of identifying a replacement asset for sales facilitation is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 7, and 13 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 7 and 13 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-6, 8-12, and 14-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-6, 8-12, and 14-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, Alice/Mayo test, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan et al. (US 20190065221 A1), hereinafter Chauhan, in view of Leitao et al. (US 20190332411 A1), hereinafter Leitao.

In regards to claim 1, Chauhan discloses a computer-implementable method for performing an operation (Chauhan: [0005] – a method), comprising: 
identifying a plurality of assets within a complex asset environment (Chauhan: [0040] –identifying one or more cloud components [i.e., a plurality of complex assets]  associated with the functionality parameters received by interface 132; [0026] – “Cloud network 110 [i.e., complex asset environment] may include any number of cloud components 112”); 
obtaining information regarding a configuration of the plurality of assets within the complex asset environment (Chauhan: [0041] – determines a cloud stack configuration that incorporates the one or more cloud components; [0053] – determines whether the cloud stack configuration is optimized and review all of the tests performed or a certain subset to identify any weak points or issues with the cloud stack configuration);

comparing the configuration of the plurality of assets with the candidate configuration of the second plurality of assets within the complex asset environment  (Chauhan: [0053] – determining if replacing component 112 and/or reconfiguring cloud stack configuration would lead to better test results and comparing the current cloud stack configuration to historic cloud stack configurations 138; see also [0056]); and
performing the operation, the operation indicating a replacement option for a configuration of assets within the complex asset environment based upon the comparing (Chauhan: [0056] – If the testing shows that the new cloud component 112 remedies the issue, cloud stack tuning engine 137 may reconfigure the cloud stack configuration; [0055] – determining whether the alternative component(s) remedy the issue before suggesting it/them as a replacement; Examiner note: the suggestion/replacement being based on the determination of whether the issue was remedied means it was based on the comparison).
Chauhan further discloses setting up cloud stacks for customers to access files and applications (Chauhan: [0023]), and that enterprises may prefer certain functionality parameters that are cost effective and save money (Chauhan: [0026]), and configuring cloud services to match a user’s needs (Chauhan: [0002]),
	yet Chauhan does not explicitly disclose that the operation is a sales facilitation operation. However, Leitao teaches a similar cloud environment method (Leitao: [0048]), including that the operation is a sales facilitation operation (Leitao: [0051] – a public cloud is cloud infrastructure made available to a large industry group and is owned by an organization selling cloud services).
It would have been obvious to one of ordinary skill in the art to include that the operation is a sales facilitation operation, as taught by Leitao, to the method of cloud configuration of Chauhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Chauhan, to include the teachings of Leitao, in order to allow a cloud consumer to purchase computing capabilities (Leitao: [0049]).

In regards to claim 2, Chauhan/Leitao teaches the method of claim 1. Chauhan further discloses wherein: the information regarding the configuration of the plurality of assets comprises information from a plurality of data sources (Chauhan: [0053] –the cloud stack configuration is optimized and review all of the tests performed or a certain subset to identify any weak points or issues with the cloud stack configuration; [0045] – writing any number of tests, and indicating within each test the context (e.g., what functionality parameter or characteristic is being tested)).

In regards to claim 3, Chauhan/Leitao teaches the method of claim 1. Chauhan further discloses wherein: the operation comprises providing an asset equivalence solution, the asset equivalence solution comprising a solution that addresses an objective related to replacing an asset with another asset capable of providing equivalent performance (Chauhan: [0037] – functionality parameters may include a performance requirement; [0054-0055] – determining a performance decrease of the cloud stack configuration using the network usage parameters and determining alternative components 112 that may reduce or remedy the issue; Examiner note: an alternative component remedying the issue means it provides equivalent performance to that of the cloud stack before the performance decrease).
Chauhan further discloses setting up cloud stacks for customers to access files and applications (Chauhan: [0023]), and that enterprises may prefer certain functionality parameters that are cost effective and save money (Chauhan: [0026]), and configuring cloud services to match a user’s needs (Chauhan: [0002]),
	yet Chauhan does not explicitly disclose that the operation and solution are for sales facilitation. However, Leitao teaches a similar cloud environment method (Leitao: [0048]), including that the operation and solution are for a sales facilitation (Leitao: [0051] – a public cloud is cloud infrastructure made available to a large industry group and is owned by an organization selling cloud services; [0049] – allows a cloud consumer to unilaterally provision computing capabilities, such as server time and network storage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Leitao with Chauhan for the reasons identified above with respect to claim 1.

In regards to claim 4, Chauhan/Leitao teaches the method of claim 3. Chauhan further discloses wherein: the objective is set by a user of the assets (Chauhan: [0004] – receiving a cloud stack request from a user device, and the cloud stack request includes one or more functionality parameters),
yet Chauhan does not explicitly disclose an objective set by at least one of a seller of the assets and a prospective buyer of the assets. However, Leitao teaches a similar cloud environment method (Leitao: [0048]), including an objective set by at least one of a seller of the assets and a prospective buyer of the assets (Leitao: [0051] – a public cloud is cloud infrastructure made available to a large industry group and is owned by an organization selling cloud services; [0049] – allowing a cloud consumer to unilaterally provision computing capabilities, such as server time and network storage; [0067] – ensure an agreed level (e.g., service level agreement) of operational performance).
It would have been obvious to one of ordinary skill in the art to include an objective set by at least one of a seller of the assets and a prospective buyer of the assets, as taught by Leitao, to the method of cloud configuration of Chauhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Chauhan, to include the teachings of Leitao, in order to allow a cloud consumer to unilaterally provision computing capabilities (Leitao: [0049]).

In regards to claim 5, Chauhan/Leitao teaches the method of claim 1. Chauhan further discloses wherein: the replacement option for a configuration of assets comprises proposing a replacement (Chauhan: [0055] – determining whether the alternative component(s) remedy the issue before suggesting it/them as a replacement),
yet Chauhan does not explicitly disclose that the replacement is of a larger number of assets with a fewer number of replacement assets. However, Leitao teaches a similar cloud environment method (Leitao: [0048]), including that the replacement is of a larger number of assets with a fewer number of replacement assets (Leitao: [0065] – providing energy savings by shutting down servers in a cluster with low load (e.g., illustrative embodiments reduce the number of servers running a workload when a minimum load threshold is met)).
It would have been obvious to one of ordinary skill in the art to include that the replacement is of a larger number of assets with a fewer number of replacement assets, as taught by Leitao, to the method of cloud 

In regards to claim 6, Chauhan/Leitao teaches the method of claim 5. Chauhan further discloses that the replacement option provide equivalent or better performance (Chauhan: [0056] – If the testing shows that the new cloud component 112 remedies the issue, cloud stack tuning engine 137 may reconfigure the cloud stack configuration; [0055] – determining whether the alternative component(s) remedy the issue before suggesting it/them as a replacement),
yet Chauhan does not explicitly disclose wherein: the fewer number of assets provide equivalent or better performance than the larger number of assets. However, Leitao teaches a similar cloud environment method (Leitao: [0048]), including wherein: the fewer number of assets provide equivalent or better performance than the larger number of assets (Leitao: [0065] – providing energy savings by shutting down servers in a cluster with low load (e.g., illustrative embodiments reduce the number of servers running a workload when a minimum load threshold is met); illustrative embodiments decrease server startup latency).
It would have been obvious to one of ordinary skill in the art to include that the replacement is of a larger number of assets with a fewer number of replacement assets, as taught by Leitao, to the method of cloud configuration of Chauhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Chauhan, to include the teachings of Leitao, to provide energy savings (Leitao: [0065]).

In regards to claim 7, claim 7 is directed to a system. Claim 7 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Chauhan/Leitao teaches the limitations of claim 1 as noted above. Chauhan further discloses a system comprising: a 

In regards to claims 8-12, all the limitations in system claims 8-12 are closely parallel to the limitations of method claims 2-6 analyzed above and rejected on the same bases.  

In regards to claim 13, claim 13 is directed to a medium. Claim 13 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Chauhan/Leitao teaches the limitations of claim 1 as noted above. Chauhan further discloses a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for (Chauhan: [0004]). Claim 13 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 14-18, all the limitations in medium claims 14-18 are closely parallel to the limitations of method claims 2-6 analyzed above and rejected on the same bases.  

In regards to claim 19, Chauhan/Leitao teaches the medium of claim 13. Chauhan further discloses wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (Chauhan: [0025] – resources may be utilized remotely by multiple sources at once, for example, by cloud stack server 130 and/or user device 120).

In regards to claim 20, Chauhan/Leitao teaches the medium of claim 13. Chauhan further discloses cloud services (Chauhan: [0002]), 
yet Chauhan does not explicitly disclose wherein: the computer executable instructions are provided by a service provider to a user on 3 an on-demand basis. However, Leitao teaches a similar cloud environment method 
It would have been obvious to one of ordinary skill in the art to include that the replacement is of a larger number of assets with a fewer number of replacement assets, as taught by Leitao, to the method of cloud configuration of Chauhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Chauhan, to include the teachings of Leitao, to allow a cloud consumer to purchase computing capabilities (Leitao: [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zink et al. (US 20120130680 A1) teaches a method of changing data center configuration. The system may consolidate servers in order to reduce space and power requirements. The system may evaluate server consolidation configurations before implementing a new configuration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625